DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 2/8/22 has been considered and entered.  Claims 1-9 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 2/8/22, the 35 USC 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,2,4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860).

Kourtakis et al. (2013/0183548) fails to teach the carbon being carbonized as well as the surface area being greater than 1000 mg2/g.
Tano et al. (2004/0131860) teaches a similar process whereby electrode is formed with activated carbon material and carbonizing the activated material to form a raw material composite utilized having a surface area of 1000-2500 mg2/g ([0006]-[0007],[0096]).  The forming of raw material composite would suggest no claimed pretreatment.  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kourtakis et al. (2013/0183548) process to include carbonized carbon particles in forming raw composite material having claimed surface area as evidenced by Tano et al. (2004/0131860) with the expectation of achieving similar success.  
Regarding claim 2, Tano et al. (2004/0131860) teaches phenol resins [0197]-[0201].

Regarding claim 6, Kourtakis et al. (2013/0183548) teaches dry grinding of the powders [0062],[0092].
Regarding claim 7, Kourtakis et al. (2013/0183548) teaches the composite formation can be done in inert gas [0066].  
Regarding claim 8, while a non-woven carbon fiber substrate used for lithium sulfur battery is not explicitly taught, the Examiner takes the position that using these materials as substrates is well known in the art and would be expected to produce similar success regardless of the substrate utilized.
Regarding claim 9, Kourtakis et al. (2013/0183548) teaches the substrate to be a carbon coated aluminum foil [0097].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) further in combination with Osada et al. (2016/0087264).
Features detailed above concerning Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) are incorporated here.
Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) fails to teach the carbonized carbon being carbonized in inert atmosphere.
Osada et al. (2016/0087264) teaches forming an electrode with a raw material of carbon being carbonized in an inert atmosphere [0062].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) further in combination with Cairns (2015/0311508).
Features detailed above concerning Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) are incorporated here.
Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) fails to teach the Li2S powder to be nanometric.
Cairns (2015/0311508) teaches a core-shell structure for lithium sulfur cells whereby a lithium sulfide nanoparticle is coated with carbon and utilized in Lithium sulfur cells (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kourtakis et al. (2013/0183548) in combination with Tano et al. (2004/0131860) to have utilized a nanosized Li2S powder for making the electrode in a Lithium sulfur cell as evidenced by Cairns (2015/0311508) with the expectation of achieving similar success.

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.

Applicant argued prior art to He et al. (2016/0240840) teaches pretreating the activated carbon or acetylene black and the claims precluded this.
The Examiner agrees and has applied Tano et al. (2004/0131860) for teaching using “raw material activated carbon” for the electrode manufacturing and this is without and recited “pretreatments”.
Regarding Osada et al. (2016/0087264) teaching using SiO in the claimed electrode material which is “outside the instant invention”, the Examiner notes that the claims do not preclude additional materials including SiO as the claims recite the mixture “comprising”.  If Applicant intended to limit the materials the phrase “consisting of” or “consisting essentially of” should be recited in making the mixture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715